Citation Nr: 1339545	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-18 262A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for chronic cervical sprain (claimed as head and neck injury).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

These matters came to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, the Veteran testified at a videoconference hearing before the undersigned; the transcript is of record.  These matters were remanded in February 2012.

In a November 2012 rating decision, the Appeals Management Center (AMC) assigned a 20 percent disability rating to chronic cervical sprain, effective March 9, 2012.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to service connection for a right foot disability, including as secondary to service-connected right knee disability, and an eye disability, including as secondary to service-connected cervical spine disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1974 to June 1978.

2.	In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


